Citation Nr: 0533755	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder prior to February 3, 2003.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities prior to February 3, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1969.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), Seattle, Washington, 
regional office (RO).  That rating decision, in pertinent 
part, denied the veteran's claims for an evaluation in excess 
of 50 percent for post-traumatic stress disorder and for a 
total disability rating based on individual unemployability.

In July 2002, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Seattle, 
Washington.  A transcript of the hearing has been associated 
with the claims folder.

In October 2002, the Board undertook development of the 
veteran's claims pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Pursuant to that development, a VA examination of the veteran 
was conducted in February 2003.  

Subsequent to the Board's undertaking development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).



In November 2003, the Board remanded the case for the RO to 
consider the newly developed evidence.  

In a February 2004 rating action, the RO assigned a 100 
percent schedular evaluation to the veteran's service 
connected post-traumatic stress disorder, effective from 
February 3, 2003, the date of the VA examination.  The 
veteran's appeal remains unresolved for the period prior to 
that date.  Thus, the issues remaining before the Board are 
those listed on the first page of this document.

In June 2004, the Board remanded the case for the RO to send 
the veteran a VCAA letter.  A letter was issued in July 2004, 
however this did not address the actual issues on appeal, and 
in December 2004, the Board again remanded the case for the 
RO to send the veteran a VCAA letter.  That letter was sent 
in March 2005.  Subsequently, a July 2005 rating action 
continued the prior denials, and the case is again before the 
Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected post-traumatic stress 
disorder was not objectively shown, prior to February 3, 
2003, to result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. 

3.  The veteran's only compensably evaluated service-
connected disability is post-traumatic stress disorder, which 
was rated as 50 percent disabling prior to February 3, 2003.

4.  The veteran has a high school level of education and work 
experience in various capacities including as a security 
guard, cashier, carpenter, property manager, and fire safety 
equipment salesman; he has indicated that he last worked 
full-time in 1997.

5.  It is not shown that the service-connected post-traumatic 
stress disorder rendered the veteran unemployable prior to 
February 3, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder, prior to February 3, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4,  Diagnostic Code 9411 (2005). 

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service- connected 
disabilities were not met prior to February 3, 2003.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2005.  Since that letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (4), the March 2005 letter 
specifically requested that the claimant provide any evidence 
or information in his possession that pertains to the claims.  
The veteran was advised of the evidence necessary to 
substantiate his claim.  The veteran was also informed of his 
and VA's respective obligations with regard to obtaining 
evidence and was advised that it was his responsibility to 
make sure that VA received all records not in the possession 
of a Federal department or agency.  The veteran was asked to 
send additional evidence to the RO and to let VA know if 
there was any other evidence or information that he thought 
would support his claim.  

In addition, by virtue of the rating decisions on appeal, the 
April 2002 statement of the case (SOC), and the February 
2004, July 2004, and July 2005 supplemental statements of the 
case (SSOCs), he was provided with specific information as to 
why the particular claims were being denied, and of the 
evidence that was lacking.  The Board finds that, because 
each of the four content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, while it 
was not possible to provided VCAA notice prior to the initial 
rating decision on appeal in July 2000, complying notice was 
subsequently provided, and the case was readjudicated and the 
most recent rating action was issued after the complying 
letter was provided.  

The RO has obtained the veteran's VA outpatient treatment 
records, and the veteran was provided with VA examinations in 
June 2000 and February 2003.  The veteran has not indicated 
that there is other evidence available.

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA with respect to the 
veteran's claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder was 
granted in December 1997, and a 50 percent evaluation was 
assigned from May 1997.  The veteran filed his claim for an 
increased evaluation in January 2000.  As noted above, a 
February 2004 rating decision granted a 100 percent schedular 
evaluation for post-traumatic stress disorder, effective from 
February 3, 2003.  The Board must now address the evaluation 
of the veteran's post-traumatic stress disorder prior to 
February 3, 2003.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  The veteran's post-traumatic stress 
disorder is rated under code 9411.

Under that code section, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The 50 percent evaluation assigned prior to February 3, 2003, 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2005).

A VA psychiatric examination in June 1997 noted that the 
veteran had a significant restriction to his range of affect.  
His memory was quite good, and there was no evidence of 
hallucinations or delusions.  He had some episodic suicidal 
ideation, but this had abated somewhat.  The veteran had 
recently lost a job, but was to begin a job as a security 
guard the day following the examination.  He had a girlfriend 
with whom he had a good relationship.  The examiner described 
the veteran's post-traumatic stress disorder as moderately 
severe, and assigned a Global Assessment of Functioning (GAF) 
score of 55.

On a VA examination in June 2000, the veteran was clean, 
well-groomed, and fully oriented.  He was dating a woman, and 
had worked part-time over the past several years.  The 
examiner noted that the veteran experienced intrusive 
thoughts and increased disrupted sleep, and that these 
symptoms could be expected to impact his employability.  His 
post-traumatic stress disorder was described as "moderate 
severity to severe in nature."  The GAF score was 50.  

On an August 2001 treatment note, the veteran reported mostly 
level moods and good sleep.  He was noted to be motivated, 
with good energy and outlook.  He denied any current suicidal 
or homicidal ideation.   

In November 2001, he reported sleeping well, with minimal 
nightmares.  The examiner noted his good mood/spirits, and 
there were no suicidal or homicidal ideations.  A December 
2001 treatment note indicated that the veteran had been 
performing as a clown with a hospital/church group as a way 
of "giving back" and focusing on others. 

A VA examination was conducted on February 3, 2003.  The 
examiner noted severe post-traumatic stress disorder, and a 
GAF score of 45.  The veteran was noted to have cut down on 
his contact with his former girlfriend, to have stopped 
performing as a clown, and to spend most of his time alone.  
Based on this examination, findings, the RO assigned a 100 
percent evaluation effective from February 3, 2003.

Reviewing the record as a whole, the Board finds that the 
evidence does not support an evaluation greater than 50 
percent prior to February 3, 2003.  The evidence prior to 
that date does not demonstrate that the veteran's service 
connected post-traumatic stress disorder was productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  The evidence of record showed that the 
veteran maintained a significant relationship with his 
girlfriend, and was active in church and with activities, 
including entertaining nursing home residents as a clown.  He 
also worked on a part-time basis during this period.  The 
veteran consistently presented with good hygiene, and denied 
suicidal or homicidal thoughts.  His speech was well 
organized, and his memory intact.  

The Board notes that the medical evidence shows that the 
veteran was assigned GAF scores of 50 and 55 prior to 
February 3, 2003.  His post-traumatic stress disorder 
symptoms were described as "moderately severe" (in June 
1997), and moderate to severe (in June 2000).  

The Board notes that a GAF of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, 31 (4TH ed. rev., 1994).

A GAF of 51 to 60, is defined as "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers)." American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 
(4TH ed. rev., 1994).

The totality of the evidence reflects symptoms warranting no 
more than a 50 percent rating under the applicable criteria.  
Specifically, the evidence does not show such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  In sum, the Board concludes that the veteran's 
post-traumatic stress disorder, prior to February 3, 2003, 
was not manifested by symptomatology that nearly approximates 
the criteria for the next higher evaluation under Diagnostic 
Code 9411.  

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 50 
percent prior to February 3, 2003, under the regulations 
governing the rating of post-traumatic stress disorder.  38 
C.F.R. Part 4, Code 9411 (2005).  As the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(2005). 

TDIU

The veteran contends that, prior to February 3, 2003, his 
service-connected post-traumatic stress disorder precluded 
him from engaging in substantially gainful employment 
consistent with his education and his occupational 
experience. 

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found 
that service connected disorder(s) prevent him/her from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, this 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2005).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2005).  

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(2005).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524,  
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2005).  See also Van Hoose v. Brown, 4 Vet.  
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The appellant is service connected for post-traumatic stress 
disorder, rated as 50 percent disabling prior to February 3, 
2003, and for malaria, rated as noncompensably disabling 
since 1977.  Thus, for the period in question he failed to 
meet the percentage requirements of 4.16(a).

Nonetheless, the appellant has asserted that his service- 
connected post-traumatic stress disorder rendered him 
incapable of obtaining and retaining substantially gainful 
employment prior to February 3, 2003.  The evidence of record 
shows that the veteran completed four years of high school.  
He has work experience in various jobs, mainly in route 
sales.  On his applications for individual unemployability 
completed in January 2000 and March 2003, the veteran 
reported that he had not worked regularly since 1997.  

A VA psychiatric examination in June 1997 noted that the 
veteran had recently lost a job, but was to begin a new job 
the day following the examination.  A VA social and 
industrial survey completed that same month noted the 
veteran's work experience as a security guard, cashier, 
carpenter, property manager, and a fire safety equipment 
salesman.  He had worked for Merchant Supply from 1994 to 
1997 before being laid off.  He was soon to begin a part-time 
job providing security at a retirement community.  The 
veteran reported that he had always gotten along very well 
with his colleagues and superiors at his various jobs, and 
expressed considerable hopefulness that he would be able to 
find gainful employment in the near future.

A January 2000 treatment record noted the veteran worked part 
time, three days per week.  He had not missed much work 
because of his ability to flex his schedule.  On a VA 
examination in June 2000, the veteran reported that he had 
worked part-time over the past several years.  While it was 
noted that there had been a spike in his symptomatology, 
including sleep disturbance and marked anxiety, that would be 
expected to affect his employability, he continued to date 
his girlfriend, exhibited only moderate social isolation, and 
continued to seek counseling.  

It is acknowledged that the evidence of record prior to 
February 3, 2003, confirms that there was significant 
occupational impairment stemming from the veteran's service-
connected post-traumatic stress disorder.  The evidence of 
record, however, does not support the veteran's contention to 
the effect that he was totally unemployable during that 
period as a result of his service-connected disability, nor 
does it support a finding to the effect that there were 
circumstances in this particular case, apart from those 
arising from non-service-connected disabilities, that placed 
this veteran in a different position than other veterans with 
a 50 percent disability rating.  There is simply no competent 
statement in the file supporting the veteran's contentions in 
this regard, and the totality of the evidentiary record does 
not lend support to said contentions either.  On the 
contrary, the evidence in the file seems to indicate that the 
veteran's occupational impairment prior to February 3, 2003, 
while serious, was not total.  Importantly, the evidence 
indicates that the veteran worked in various jobs of short 
duration at least as recently as 2000, and as late as 
December 2001 he was able to perform before groups as a 
clown.  

The evidence of record did not demonstrate that, because of 
his post-traumatic stress disorder, the veteran was totally 
precluded from securing and following a substantially gainful 
occupation prior to February 3, 2003.  The veteran sought and 
held a variety of jobs over the relevant period.  Again, it 
is the  Board's opinion that the record does not support the  
veteran's contention that he was totally unemployable because 
of his service-connected post-traumatic stress disorder, and 
that this case is not an exceptional case that would warrant 
extra-schedular consideration.

In view of the above, the Board concludes that the criteria 
for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability were not met for the period prior to February 3, 
2003.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


